Citation Nr: 1243802	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  08-35 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for right hallux valgus.

2.  Entitlement to a compensable rating for left hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1982 to November 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has complained of left foot pain; his left hallux valgus has not been manifested by severe symptoms equivalent to amputation of the great toe, and the condition has not involved surgical resection of the metatarsal head.


2.  Throughout the appeal, the Veteran has complained of right foot pain; his right hallux valgus has not been manifested by severe symptoms equivalent to amputation of the great toe, and the condition has not involved surgical resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code (Code) 5280 (2011).

2.  The criteria for a compensable rating for left hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran has been advised of VA's duties to notify and assist in the development of his claims.  While he did not receive complete notice prior to the initial rating decision, a March 2006 letter provided essential notice prior to the adjudication of his claims.  The March 2006 letter provided notice of what was needed to substantiate the increased rating claims and explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  A July 2008 letter provided more complete notice, to include the applicable rating criteria.  The matter was readjudicated by a September 2008 statement of the case after further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (VCAA timing defect is cured by the issuance of fully compliant notification followed by readjudication of the claim).

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination of the feet in April 2006.  The Board finds that the examination is adequate for rating purposes, as the examiner was familiar with the history of the disabilities and conducted thorough examinations, noting all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is a met.

Legal Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a diagnostic code does not provide a zero percent rating, and the requirements for a compensable evaluation are not met, a zero percent rating will be assigned.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The Veteran's bilateral hallux valgus has been assigned separate noncompensable ratings under Code 5280 (for unilateral hallux valgus) since November 1985.  The instant claim for increase was received in February 2006.  [Service connection is also in effect for bilateral status post surgery, 5th toe, rated under Code 5299-5284 for other foot injuries.  (The hyphenated codes are intended to show that the Veteran's foot disability is rated by analogy as other foot injuries under Code 5284.  See 38 C.F.R. § 4.20).  The August 2006 rating decision assigned separate increased 10 percent ratings for each foot (based on pain with walking) effective from February 6, 2006, the date of the Veteran's claim for an increased rating.]  

Unilateral hallux valgus is rated under Code 5280, which provides a single 10 percent rating when the disability is severe (if equivalent to amputation of the great toe) or if operated with resection of the metatarsal head.  See 38 C.F.R. § 4.71a, Code 5280.

The Board also observes that Code 5284 provides a 10 percent rating for moderate foot injury.  A 20 percent rating is warranted for moderately severe foot injury; and a 30 percent rating is warranted for a severe foot injury.  38 C.F.R. § 4.71a, Code 5284.  

Words such as 'moderate,' 'moderately severe,' and 'severe' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

An April 2006 VA fee basis examination report shows the Veteran complained of suffering from hallux valgus and surgery of the 5th toe on each foot.  He reported a 23 year history of constant bilateral foot pain which he described as 8 (on a scale of 10).  He reported the pain can be elicited by physical activity and walking and is relieved by nothing (the pain resulting from surgery of both 5th toes is relieved by rest).  At the time of pain, he reported being able to function without medication.  He described his foot condition as productive of pain, weakness, stiffness and fatigue while at rest and when standing and walking.  

Physical examination of the feet revealed a level scar at the bilateral fifth toe measuring about 3.5 centimeters (cm) by .2 cm with hyperpigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, Keloid formation, hypopigmentation or abnormal texture.  There were signs of abnormal weight bearing, including callosities located at the plantar feet without tenderness.  Leg lengths were equal, posture and gait were within normal limits, and the Veteran did not require an assistive device for ambulation.  Bilateral ankle range of motion was 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no additional limitation of joint function due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use or during flare-ups.  Examination of the feet revealed no tenderness, weakness, edema, atrophy or disturbed circulation.  There was no pes planus, the Veteran did not have any limitation with standing and walking, and he did not require any type of support with his shoes.  X-ray examination showed negative right foot and internal fixation of the left fifth metatarsal, otherwise negative left foot.  The diagnosis was resolved hallux valgus, bilateral feet, and status post surgery of bilateral 5th toes with residuals of scar, left pin and pain with walking.  The examiner commented that hallux valgus was not evident clinically or radiographically.  

VA treatment records include an April 2007 X-ray report for both feet which showed no evidence of acute fracture, dislocation or destructive process; short segment of K-wire within the distal end of the left 5th metatarsal consistent with prior surgical intervention; remaining bones, joint and soft tissues were unremarkable and bone density was normal.  These records also show that the Veteran was treated for a painful skin lesion at the medial left foot assessed as porokeratosis in May and June 2007.  His Problem List included chronic bilateral foot pain.  

At his September 2012 Travel Board hearing, the Veteran testified that he had hallux valgus on the small toe of both feet and, although he is able to move his toes, his bilateral foot disability is productive of constant pain.  Accordingly, and as hallux valgus was noted as resolved in VA examination, his accredited representative suggested that his claim be recharacterized and rated under Code 5279 for metatarsalgia, giving him 10 percent for constant pain and irritability of the toes.  

The April 2006 examiner noted that hallux valgus was not clinically evident or shown on X-ray examination.  Similarly, hallux valgus was not shown on X-ray study in April 2007.  Although callosities, demonstrating abnormal weight bearing changes, have been noted; the Veteran has normal ankle range of motion, posture and gait, requires no assistive device for ambulation, and has testified that he is able to move his toes.  There is no evidence that the Veteran has had resection of the metatarsal head or that his hallux valgus is equivalent to amputation of the great toe, of either foot.  Indeed, the April 2006 VA examiner found that hallux valgus, bilateral feet, had resolved.  There is no evidence of any further functional impairment of the feet due to hallux valgus.  The Board therefore concludes that the Veteran's service-connected bilateral hallux valgus does not more closely approximate the criteria for a compensable rating under Code 5280.  

While the Veteran is limited with respect to his feet, there is no indication that this is due to hallux valgus of the great toe of either foot.  Rather, the Veteran is troubled by foot pain which he testified is due to the "small toe" of each foot (for which he is separately service connected).  Moreover, as noted above, it was on the basis of pain that he was assigned separate increased 10 percent ratings for status post surgery, 5th toe, of each foot under Code 5284.  Another separate rating on the basis of pain for bilateral hallux valgus under Codes 5280 would be inappropriate, as the same manifestations would be rated twice based on the same criteria (which would violate the 38 C.F.R. § 4.14 prohibition against pyramiding).

The Board has considered whether the Veteran's bilateral hallux valgus could warrant compensable ratings under any other Diagnostic Code.  As there is no evidence of acquired flatfoot, bilateral week foot, claw foot, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones, the Diagnostic Codes for each of these disabilities would not apply to these claims.  Under Diagnostic Code 5282, for rating hammer toes, a 10 percent rating is warranted if all toes of one foot are affected, without claw foot; hammer toes of single toes warrant a noncompensable rating.  Although the Veteran has undergone surgery for the 5th toe of each foot, neither foot showed all toes affected; thus, the Veteran's bilateral foot disability would not warrant a compensable rating under that Code.  

The Board has also considered whether to assign a separate disability rating for the Veteran's bilateral 5th toe scars.  However, the April 2006 VA examination did not reveal any impairment resulting from the scars.  There is no indication that the scars on either foot are deep, unstable, or tender, or that they result in limitation of motion or otherwise cause any limitation of function of the feet.  In short, the Veteran's bilateral 5th toe scars have been shown to be essentially asymptomatic.  Therefore, the criteria for separate compensable ratings based on scarring have not been met.

In this regard, it is noted that the Veteran's statements describing his foot symptoms are competent evidence to the extent that he can describe what he experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  As the diagnostic criteria for rating these disabilities require certain specified clinical data for the criteria for specific ratings to be met, the Veteran is not competent to establish by his own assertions that he meets the schedular requirements for a higher rating in the absence of the diagnostic findings required for such rating.

In summary, given that there is no evidence that at any time during the appeal period the Veteran's bilateral hallux valgus was manifested by severe symptoms equivalent to amputation of the great toe or that there had been surgical resection of the metatarsal head, there is no basis for assigning a compensable rating for any period of time encompassed by this appeal.  Consequently, an increased rating for either foot is not warranted.  The preponderance of the evidence is against these claims, and they must be denied.

The Board has considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's bilateral hallux valgus is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In the instant case, however, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  An October 2007 VA treatment report notes that the Veteran retired from the Post Office (which is not alleged to have been due to his service connected disabilities) and does some part-time security work.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.


ORDER

A compensable rating for right hallux valgus is denied.

A compensable rating for left hallux valgus is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


